PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/595,261
Filing Date: 15 May 2017
Appellant(s): Smythe, Richard, Stanley



__________________
Quan L Nguyen
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 11/12/2020.
 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “Withdrawn Rejections”.  
The following grounds of rejection are applicable to the appealed claims:
Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080046366 (Bemmel) in view of US 20010007132 (Regev) and US 2010274692 (Hammad).
Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080046366 (Bemmel) in view of US 20100274692 (Hammad).

(2) Withdrawn Rejections
The rejection of Claims 1-4 under 35 U.S.C. 101 is withdrawn.

(3) Response to Arguments

I. Regarding the rejection under 35 USC 101:
Appellant argues (page 11 of the Appeal brief filed 11/12/2020) that the rejection under 35 USC 101 should be withdrawn because the claims are directed to significantly more than an abstracted idea implemented on a generic computer. Appellant argues that the communications and processing server securely receives and transmits confidential financial information between a consumer and a merchant in a manner that prevents fraud by either party. Regarding claims 1-4, this argument is persuasive. Claim 1 teaches a SMS message and a response SMS message. The specification contemplates that this process a consumer account to a merchant account solely using SMS messaging. Connection of a consumer electronic device to an Internet network is not required by the present invention. Additionally, a consumer's personal information is protected since the financial transaction is executed without exposing the consumer's complete credit card number to a merchant and since registration with a third-party is not required.”  The rejection of claims 1-4 under 35 USC 101 is withdrawn.
Regarding claims 5-20, (pages 16-23) this argument is not persuasive. Independent claims 5 and 17 are significantly broader than independent claims 1-4. Specifically, Claim 5 recites electronic devices sending messages via a telecommunications network. Claim 17 recites a message receiving component receiving a first message from a first electronic device through a message interface. Claims 5 and 17, and their dependent claims, are not limited to SMS messages transmitted via a mobile telecommunications network. Appellant’s statement in the specification, cited above, teaches that SMS messaging without connection of the device to the internet is required for the improvement in financial transactions. 
Appellant further argues (pages 13, 17 and 21) that the instant claims do not simply utilize a generic computer. Regarding claims 5-20, this argument is not persuasive. Claim 5 recites a first electronic device sending data. This could be a fax machine, a computer, a cellular phone, a telegram, or even a human voice on a telephone. This same argument applies to Claim 17 and the dependent claims. The Appellant further argues (pages 13, 18 and 21) that the communications and processing securely server receives and transmits confidential financial information in a manner that prevents fraud by either party. These limitations are not recited in the instant claims. 
Appellant further argues (pages 18-19 and 21-22) that Example 35, teaching a process to ensure that the customer’s identity is verified in a secure manner, is relevant to the instant claims. Example 35 uses encrypted data in an image to verify a customer’s mobile communication device and identity, the use 
The rejection of claims 1-4 under 35 USC 101 is withdrawn by the examiner. The rejection of claims 5-20 under 35 USC 101 is maintained by the examiner.

II. Regarding the rejection under 35 USC 103:
Appellant argues (page 23-28) that the rejection under 35 USC 103 should be withdrawn because there is no reasonable expectation of success that combining Bemmel, Regev, and Hammad would achieve the emphasized features of claim 1, specifically “processing the first SMS message to generate a request SMS message comprising request data, at least a portion of the request data being derived from the first SMS message, wherein the request SMS message is transmitted to the consumer electronic device identified by the consumer mobile number.” Appellant asserts (page 26) that there is no reasonable expectation of success in combining Bemmel, Regev, and/or Hammad to develop a system enabling a consumer electronic device to transfer funds from a consumer account to a merchant account, via a mobile telecommunications network to the same degree achieved in Claim 1 of the presently claimed invention. This argument is not persuasive. 
Bemmel teaches a method to authorize a payment at a point of sale transaction by authenticating the user of a mobile device. Regev is cited to teach the step of an SMS message from a merchant electronic device.   Motivation to combine the partial credit card data transmission of Bemmel with the use of SMS of Regev is provided by Regev [0022-0023], explicitly teaching that the use of SMS can improve efficiency and consumer confidence. See MPEP 2143.1.G.   
Appellant argues that Hammad teaches a method to request a zip code, a PIN, a CVV,  or other information in response to incorrectly entered information. The teaching of Hammad [0095] is not limited to requesting information in response to incorrectly entered information. Rather, Hammad contemplates the server receiving an incomplete account number, and carrying out a validation test. Evidence is 
Appellant asserts (pages 28-29) that there is no reasonable expectation of success in combining Bemmel and Hammad to develop a system enabling a consumer electronic device to transfer funds from a consumer account to a merchant account, as recited in Claims 5 and 17 of the presently claimed invention. This argument is not persuasive.  
As above, Bemmel teaches a method to authorize a payment at a point of sale transaction by authenticating the user of a mobile device. Hammad contemplates the server receiving an incomplete account number, and carrying out a validation test. Evidence is provided by FIG. 3 #125.  The validation test may include a message requesting a PIN, as taught by Hammad [0095].  Examiner notes that it would have been obvious, at the time of filing, to combine the funds transfer method of modified Bemmel with the CVV or PIN request message requesting of Hammad, because Hammad explicitly [0098-0099] teaches the motivation of alerts including data for use in completing transactions. Further, Hammad explicitly teaches [0007] the motivation of consumer  convenience in requesting a card verification value from a portable consumer device, in order to prevent fraud. See MPEP 2143.1.G. 
Appellant argues (pages 28-29) that the dependent claims are allowable due to deficiencies in the art cited with respect to the independent claims. This argument is not persuasive, for the reasons stated above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/CLAIRE A RUTISER/             Examiner, Art Unit 3692                                                                                                                                                                                           

Conferees:
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                             
/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.